Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 1 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 2 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 3 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 4 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 5 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 6 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 7 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 8 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 9 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 10 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 11 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 12 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 13 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 14 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 15 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 16 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 17 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 18 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 19 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 20 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 21 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 22 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 23 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 24 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 25 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 26 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 27 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 28 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 29 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 30 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 31 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 32 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 33 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 34 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 35 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 36 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 37 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 38 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 39 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 40 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 41 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 42 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 43 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 44 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 45 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 46 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 47 of 49
Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 48 of 49
       Case 1:19-cv-00308-TCW Document 109 Filed 06/05/19 Page 49 of 49



                                CERTIFICATE OF SERVICE

       I hereby certify that, on June 3, 2019, a true and correct copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will send

notification to all counsel of record in this matter who are registered with the Court’s CM/ECF

system.




                                                            /s/ Todd J. Canni
                                                            Todd J. Canni
